Citation Nr: 0433841	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1992.  He died in May 1999.

This is an appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which held that the appellant could not 
be recognized as the veteran's surviving spouse for purposes 
of entitlement to DIC benefits.

In July 2003, the appellant claimed that her child suffers 
from attention-deficit/hyperactivity disorder on the basis of 
the veteran's service in Vietnam.  The issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. The veteran and the appellant were married in January 
1972.

2. The veteran and the appellant were divorced in April 1990.

3. At the time of the veteran's death in May 1999, the 
appellant was not married to the veteran.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for DIC benefits purposes have not 
been met. 38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purposes of entitlement to DIC 
benefits.  She has stated that she was married to the veteran 
for many years and was told by her congressman's office that 
the laws had changed and she was entitled to the benefits she 
seeks.  

Applicable Laws
Under the law, DIC payable under 38 U.S.C.A. § 1310(a) (West 
2002) may be paid to the surviving spouse of a veteran who 
died on or after January 1, 1957, who was married to the 
veteran: (i) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage. 38 U.S.C.A. § 1304 (West 
2004); 38 C.F.R. § 3.54(c)(1) (2004).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death. 38 
U.S.C.A. § 101(3).

"Surviving spouse" means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(c).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 
The Board will therefore first determine the applicable state 
law.  See Sanders v. Brown, 6 Vet. App. 17 (1993).

The Facts and Analysis
The pertinent records show the following.  In the February 
2000 Application for DIC benefits, the appellant indicated 
that the marriage occurred in [redacted], Alabama.  The Final 
Judgment of Divorce, ordered by the Circuit Court of [redacted] 
County, Alabama, shows that the appellant and the veteran had 
owned a house and lot in [redacted], [redacted] County, Alabama.  The 
divorce decree reflects that the bonds of matrimony between 
the appellant and the veteran were dissolved in April 1990.  
The veteran's certificate of death indicates that another 
spouse survived the veteran's death.

From the record, it appears that the place the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the rights to benefits accrued 
was in Alabama.  Therefore, the issue is whether a valid 
marriage existed between the veteran and the appellant under 
the law of Alabama. 

The evidence reflects that the veteran obtained a divorce 
from the appellant in April 1990, in [redacted] County, Alabama.  
There is no evidence that the veteran and the appellant 
remarried.  Therefore, the evidence shows that the veteran 
and the appellant were not married at the time of the 
veteran's death in May 1999.  The death certificate shows 
that the veteran was married to another woman at the time of 
his death.  Given this evidence, the Board finds that the 
appellant is not the veteran's "surviving spouse" as defined 
under the applicable laws and regulations.  Where a claim is 
absent of legal merit or there is a lack of entitlement under 
the law, the claim must be terminated. Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has noted the appellant's contention that she 
should be recognized as the veteran's surviving spouse.  
Specifically, she argues that she is entitled to the benefits 
because she was married to the veteran for almost twenty 
years and that the laws regarding entitlement to the 
surviving spouse are currently being amended.  The Board, 
however, is bound by the currently applicable laws and 
regulations, which require that the parties be lawfully 
married at the time of a veteran's death for a widow to be 
considered a surviving spouse.  In this case, the evidence 
shows that her marriage to the veteran was legally dissolved 
in April 1990. She is therefore not considered a "surviving 
spouse" for the purpose of receiving DIC or widow's pension 
benefits, and the appeal must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the February 2002 decision, the July 2003 VCAA 
letter, and April 2003 statement of the case, the appellant 
has been informed of the evidence necessary to substantiate 
her claim for entitlement to DIC benefits.  For instance, in 
the February 2002 decision, the appellant was informed that 
she could not receive DIC benefits because she was not the 
surviving spouse.  In the April 2003 statement of the case, 
the appellant was informed that she was barred from receiving 
DIC benefits because she was divorced from the veteran at the 
time of his death.  In the July 2003 VCAA letter, she was 
given a list of what additional information or evidence was 
needed from her (information regarding treatment and location 
of records), and was told that VA would request her cited 
documents provided she gave her release to do so.  Lists of 
that evidence were provided to the appellant in the statement 
of the case.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
appellant by documents devoted solely to notifying the 
claimant of the information and evidence necessary to 
substantiate the claim, to indicating which party is 
responsible for obtaining which portion of such information 
and evidence, and to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The General Counsel also held that the notice 
requirement of section 5103(a) and section 3.159(b)(1) can be 
satisfied by a document such as a statement of the case, a 
supplemental statement of the case, or a rating decision.  
VAOPGCPREC 7-2004 (General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000)).  In this case, the 
February 2002 decision and the April 2003 statement of the 
case provided the appellant with the information and evidence 
needed to substantiate the claim, and the statement of the 
case provided the appellant with the information indicating 
which party is responsible for obtaining which portion of 
such information and informed her of the opportunity to 
provide any evidence in her possession that pertains to the 
claim.  

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the appellant after the RO's decision 
that is the basis for this appeal.  See Pelegrini II, No. 01-
944, slip op. at 8-11 (June 24, 2004).  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the appellant prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
correspondence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's service records and treatment records.  The 
appellant did not request that the RO obtain any records for 
her.  The Board concludes, therefore, that a decision on the 
merits at this time with respect to the issue of DIC benefits 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



